Citation Nr: 0844331	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.




REPRESENTATION

Appellant represented by:	Duane H. Mathiowetz, Attorney 
at Law




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served in the Indiana National Guard from October 
1973 and on active duty from June 28, 1974 to November 14, 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that no new and material 
evidence has been received to reopen the veteran's claim for 
service connection for bilateral hearing loss. 
 
In a February 2004 decision, the Board determined no new and 
material evidence had been received to reopen the veteran's 
previously denied claim for service connection for bilateral 
hearing loss. 
 
The veteran appealed the Board's February 2004 decision that 
no new and material evidence has been received to reopen his 
claim for service connection for bilateral hearing loss to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, in a single-judge order, the Court 
affirmed the Board's February 2004 decision.  In September 
2005, the veteran filed a timely motion for reconsideration 
or, in the alternative, for a panel decision.  In November 
2006, the Court granted the veteran's motion for 
reconsideration, withdrew the Court's August 2005 order, and 
issued a new decision in which it vacated and remanded the 
Board's February 2004 decision.  Subsequently, VA appealed 
the Court's decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  In February 2008, 
VA's appeal of the Court's decision was dismissed, and the 
case was returned to the Board for compliance with the 
Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.

First, on remand, the veteran should be provided with notice, 
including of the degree of disability and the effective date 
of an award, in compliance with Dingess, supra.

In a January 1977 rating decision, the RO denied the 
appellant's claim for service connection for bilateral 
hearing loss.  The veteran did not file a timely notice of 
disagreement, and the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  In June 2000, the veteran filed to 
reopen his claim.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Both the Federal Circuit and the Court have held that the 
notice sent by the RO failed to inform the appellant of the 
legal basis regarding the previous denial of his claim for 
service connection for bilateral hearing loss, and of the 
type of evidence necessary to reopen his claim.  Proper 
notice requires that the veteran be informed of the reason 
for the denial.  In this case, the claim was denied in a 
January 1977 rating decision because the evidence, including 
a Medical Board report dated November 1974, showed that the 
veteran's bilateral moderately severe nerve deafness existed 
prior to service, and was not aggravated by service.  The 
Court has indicated that notice regarding reopening of claims 
must include notice of the bases for the prior final denial 
of the claim, and notice of what type of evidence would be 
needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Second, on remand, the appellant should be so notified, to 
include the correct standard for new and material evidence 
for claims.  See 38 C.F.R. § 3.156(a), and Kent, supra.

The veteran, through his attorney, has requested that VA 
assist him in obtaining any records or details of two 
incidents, which the veteran alleges occurred during his time 
in service.  The veteran requests any records or details of 
"a noise exposure incident at Fort Dix during [his time in] 
basic training," in June-August 1974.  The veteran also 
requests any records or details of a "generator explosion at 
Fort Belvoir" in the fall of 1974.  Such records would 
appear between September 1974, when the veteran was 
transferred to Fort Belvoir, and November 1974, when the 
veteran's service concluded.

Under 38 U.S.C.A. § 5103A(b) (2008) and 38 C.F.R. 
§ 3.159(c)(2) (2008), VA is required to make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In December 2008, the Board received additional evidence in 
support of the veteran's claim to reopen for entitlement to 
service connection for bilateral hearing loss.  The evidence 
includes witness statements from the veteran's spouse, dated 
December 2008; from the veteran's friend, R.H., dated June 
2008; and from the veteran's friend, P.H., dated June 2008.  
The evidence also includes diagnoses of hearing loss from 
private clinicians dated December 2008, June 2002, and 
December 2001.  The Board notes that the veteran also 
included statements of his own regarding the incident, made 
in December 2008.  This evidence was not previously submitted 
to VA, was received subsequent to the AOJ's November 2002 
supplemental statement of the case (SOC), and was accompanied 
by statements by the veteran and his attorney that he does 
not waive AOJ consideration of that evidence.

Additionally, on remand, pursuant to the statements of the 
veteran and his attorney, this case must be remanded for 
AOJ's consideration of this evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 19.31 (holding that the 
appellant has the right to have that additional evidence 
reviewed by the RO in the first instance, unless he waives 
such consideration in writing).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008), 
is fully satisfied.  In particular, the 
AOJ must send the veteran a corrective 
notice, that: (1) includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra; and (2) informs the 
veteran that it is his responsibility to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with VA's duties to 
notify and assist a claimant.

2.  The AOJ should provide the veteran 
with an explanation of the bases for the 
prior final denial of service connection 
for bilateral hearing loss, and notice of 
the type of evidence that will 
substantiate a reopening of his claim.  
Because the RO found in a January 1977 
rating decision that the veteran's 
bilateral moderately severe nerve deafness 
existed prior to service, and was not 
aggravated by service, the evidence 
necessary to reopen the claim would be 
competent evidence that tends to show that 
the veteran's bilateral hearing loss 
either occurred in, or was aggravated by, 
his active service.  Kent, supra.

3.  The AOJ should assist the veteran in 
obtaining records from the alleged noise 
exposure incident at Fort Dix, dated June-
August 1974, and from the alleged 
generator explosion at Fort Belvoir, dated 
September-November 1974, in accordance 
with 38 U.S.C.A. § 5103A(b) (2008) and 
38 C.F.R. § 3.159(c)(2) (2008).  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

4.  After completion of the above, and 
after providing the veteran with 
sufficient time to reply to the notices 
referenced in (1.) and (2.), supra, the 
AOJ should readjudicate the appellant's 
claim to reopen for entitlement to service 
connection for bilateral hearing loss, to 
include consideration of all additional 
evidence received since the issuance of 
the November 2002 SOC.  If any 
determination remains unfavorable to the 
veteran, he and his attorney should be 
provided with an SSOC and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

